Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 and 15 December 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Response to Amendment
	The amendment to the specification of 15 December 2015 has overcome the objections to the disclosure. The amendments to the claims of 26 January 2022 have overcome the objections to claim 10, the 35 USC 112 rejections and the art rejections. New grounds of rejection are being made in view of the amendments to the claims.
Information Disclosure Statement
The Chinese patent document and the office action from the Chines Patent Office cited in the information disclosure statement of 26 January 2022 have been considered with respect to the provided English translations.
Claim Objections
Claim 1 is objected to because of the following informalities:  In the definition for block A in this claim, there either needs to be an “or” inserted between “50oC,” and “polystyrene” or the “or” between “polystyrene,” and “an acrylic/styrene” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 6-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended so that it is now directed to a composition comprising photoluminescent dyes and an acrylic block copolymer having the general formula AnB, where n is 1 or more, A is a polymeric phase having the definition of claim 1 and B is an elastomeric phase having the definition of claim 1 where the A and B phases are part of a polymer network. Dependent claims 6-10, 12, 13, 15 and 16 are now directed to this newly claimed composition. The originally filed disclosure teaches two embodiments of the originally disclosed compositions. The first embodiment is a composition comprising photoluminescent dyes and a thermoplastic acrylic block copolymer having the general formula AnB, where A is a polymeric phase having the definition in claim 1 and B is an elastomeric phase having the definition in claim 1, where the composition can further contain thermoplastic P1 which has a glass transition temperature of at least 50oC, as taught in paragraphs [039]-[059] and original claims 3 and 4. The oC, other polymer chains, a polymeric phase which has a glass transition temperature of at least 50oC, and crosslinkers. The composition produced by the process of WO 2012/085487, which corresponds with US 9,296,854, is taught to have same two embodiments as disclosed in this specification and there is no teaching in that reference that the copolymer of the second embodiment, which corresponds with the first embodiment of this reference, is present in the taught first embodiment of the reference, which corresponds with the second embodiment of this reference, where the brittle polymer matrix reads upon the disclosed polymer network . The process of the example in the reference, which is that of column 13, line 57 through column 14, line 53, is taught to correspond with the second embodiment of the reference, which corresponds with the first embodiment of this reference. The newly claimed composition is new matter. 
Claim 6 teaches that elastomeric phase of the copolymer is between 1-30 wt% of the polymer network. This is nowhere taught in the originally filed disclosure. Paragraph [052] teaches the elastomer phase is 10-85 % of the block copolymer and paragraph [061] teaches that elastomeric phase is between 1-30 wt% of the polymer network. There is no teaching that the elastomer phase of the polymer network can be present as part of a copolymer nor that elastomeric phase of the copolymer is between 1-30 wt% of the polymer network. Thus claim 6 now includes new matter.
Claim 7 has been amended to now state that the amount of elastomeric phase is 1 wt% based on the composition comprising a photoluminescent dye, the claimed copolymer and oC and an elastomeric phase of macromolecular sequences having a flexible nature with a glass transition temperature of less than 20oC. The composition upon which the amount of elastomeric phase in amended claim 7 is different from that originally disclosed in that it allows for the presence of other compounds and components besides the dye, the polymeric phase having a glass transition temperature  of at least 50oC and the elastomeric phase of macromolecular sequences having a flexible nature with a glass transition temperature of less than 20oC. Therefore amended claim 7 includes new matter. 
Claims 1, 6-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims are indefinite as to what is meant by “polymer network” in the claimed composition. It is unclear if “polymer network” is limited to compositions having the structure as described in paragraphs [060]-[064] of the specification which is a crosslinked polymeric network comprising both the claimed polymer phase and the elastomeric phase of the copolymer are part of the network in addition the other polymer chains and crosslinkers; or if it means that the copolymer forms a polymer network. Until the actual structure of the composition is clarified, an art rejection cannot be made.

Allowable Subject Matter
	Claims 21 and 24 are allowable.
	There is no teaching or suggestion in the cited art of record of a photovoltaic module or a luminescent solar concentrator including a composition comprising a photoluminescent dye; a polymeric phase having a glass transition temperature of at least 50oC and an elastomeric phase of macromolecular sequences having a flexible nature with a glass transition temperature of less than 20oC, where said elastomeric phase and said polymeric phase are part of a polymer network, where the claimed polymer network has the structure defined in paragraphs [060]-[064] of the specification.
	U.S. patent 10,105,927 is cited as of interest in that it teaches compositions comprising acrylic copolymers where the blocks of the copolymer fall within the claimed block compositions and a fluorescent dye, which reads upon the claimed dye since fluorescence is a type of photoluminescence and thus all fluorescent dyes are photoluminescent. U.S. patent 8,841,542 is cited as of interest in that it teaches compositions for photovoltaic modules comprising acrylic copolymers where the blocks of the copolymer fall within the claimed block compositions and an optical brighteners, which are a type of fluorescent, or photoluminescent, dye.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/18/22